Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 12 is objected to because of the following informalities:  

Regarding Claim 12, line 2, missing “.” at the end of the line.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	Claims 4-6, 12-13 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 4, recites the limitation "the first wavenumber range" in 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 5, recites the limitation "the second wavenumber range" in 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 6, recites the limitation "the third wavenumber range" in 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 12, recites the limitation "the Amid I wavenumber" in 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 13, recites the limitation "said Amid I wavenumber" in 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 17, recites the limitation "the Amid I peak" in 8.  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 18, recites the limitation "the Amid I peak" in 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.

6.	The claimed invention is directed to an abstract idea without significantly more. The claims recite obtaining, comparing, data gathering and manipulation of data. Specifically, the independent claims recite the steps of obtaining, comparing are data gathering and manipulation of data which is a mathematical concept which describes the relationship between the different stages of data manipulation. This judicial exception is not integrated into a practical application because the generically recited in preamble an alginate oligomer administered to at least a part of the respiratory system of said patent does not add a meaningful limitation to the abstract idea because the preamble is a general description of what the method will accomplish, and by itself does not add any structure or a practical application to the overall claim. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations normalized infrared (IR) absorbance values at wavenumbers selected from each of the following wavenumber ranges: 1395 cm-1 to 1405 cm-1, 1537 cm-1 to 1547 cm-1, and 1578 cm-1 to 1588 cm-1, are routine data gathering that is necessary for the abstract mental steps subsequently recited and where normalizing is math. The limitation provides specific ranges, but no structure is recited so the data gathering is generically recited and these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Regarding Claim 1, All the steps/processes are directed to abstract ideas such as “obtaining for a test sample (routine data gathering, as just receiving data)", "providing at least one of said absorbance value (a mental step that could be done with the aid of paper and pen)", “comparing the test pattern (comparing data is a mental step by simply look at two sets of data or math), “negative and positive test pattern prepared from at least one sample and patient respond or not respond to treatment” (preparing the negative and positive test patterns are mental steps of organizing and evaluating the data, where the data came (person who responded to and did not respond to treatment) is just a description of where the data came from) and “a test pattern which corresponds to said negative and positive reference pattern (these two steps are mental steps of comparing the data and making a mental decision on whether a patient will respond to treatment). 

Above mentioned steps/processes are abstract ideas without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes for obtaining the data for data manipulation, once after one of ordinary skill in the art have already obtained usual data. 

Therefore, those steps/processes are abstract ideas and Claim 1 is determined to be directed to a 101 rejection as a whole.

Regarding Claim 2, All the steps/processes are directed to abstract ideas such as “improvement", "prevention" and “delay”. 

Therefore, Claim 2’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 3, All the steps/processes are directed to abstract ideas such as “IR absorbance values”. 

Therefore, Claim 3’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claims 4-6, The additional recited limitation is directed to an abstract ideas such as “wavenumber range”. 

Therefore, Claims 4-6’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 7, All the steps/processes are directed to abstract ideas such as "Sputum”. 
Therefore, Claim 7’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 8, The additional recited limitation is directed to an abstract ideas “IR absorbance by FTIR”. 

Therefore, Claim 8’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 9, The additional recited limitation is directed to an abstract ideas “IR absorbance”. 

Therefore, Claim 9’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 10, The additional recited limitation is directed to an abstract ideas such as “absorbance range. 

Therefore, Claim 10’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.
Regarding Claims 11-12, The additional recited limitation is directed to an abstract ideas such as “normalized/normalization”. 

Therefore, Claims 11-12’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 13, The additional recited limitation is directed to an abstract ideas such as “Amide I wavenumber”.

Therefore, Claim 13’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 14, The additional recited limitation is directed to an abstract ideas (See Claim 1 rejection). 

Therefore, Claim 14’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 15, The additional recited limitation is directed to an abstract ideas (See Claim 1 rejection). 

Therefore, Claim 15’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.
Regarding Claim 16, The additional recited limitation is directed to an abstract ideas such as “reference pattern”.

Therefore, Claim 16’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 17, The recited limitations are directed to abstract ideas “Formula I”. 

Therefore, Claim 17’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 18, The recited limitations are directed to abstract ideas “Formula II”. 

Therefore, Claim 18’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 19, The additional recited limitation is directed to an abstract ideas (See Claim 2 rejection). 

Therefore, Claim 19’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.
Regarding Claim 20, The additional recited limitation is directed to an abstract ideas (See Claim 1 rejection). 

Therefore, Claim 20’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 21, The recited limitations are directed to abstract ideas (See Claim 1 rejection). 

Therefore, Claim 21’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 22, The recited limitations are directed to abstract ideas “molecular weight”. 

Therefore, Claim 22’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claims 23-24, The recited limitations are directed to abstract ideas “polymerization”. 

Therefore, Claims 23-24’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.
Regarding Claims 25-26, The recited limitations are directed to abstract ideas “residues”. 

Therefore, Claims 25-26’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 27, The recited limitations are directed to abstract ideas “Polymerization, guluronate and mannuronate function”. 

Therefore, Claim 27’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claims 28-29, The recited limitations are directed to abstract ideas “residues”. 

Therefore, Claims 28-29’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 30, The recited limitations are directed to abstract ideas “spectrometer to perform the method”. 

Above mentioned limitation is a mere routine of data gathering/collection.

Data will be collected in general condition without requiring any further modification/or rearrangement of the system or a modification to a usual method/process for obtaining the data from the spectrometer.

Therefore, Claim 30's additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Accordingly, for the reasons provided above, claims 1-30 are directed to an abstract idea and are not patent eligible under 35 USC 101.

Allowable Subject Matter

7.	Claims 1-30 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.

Reason for Allowance

8.	The following is a statement of reasons for the indication of allowable subject matter: 

9.	As to claim 1, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “one or more normalized infrared (IR) absorbance values at wavenumbers selected from each of the following wavenumber ranges: 1395 cm-1 to 1405 cm-1, 1537 cm-1 to 1547 cm-1 and 1578 cm-1 to 1588 cm-1; or one or more normalized IR transmittance values at each of said wavenumber ranges, and 
(ii) for each of said wavenumber ranges, providing at least one of said absorbance values from that range or at least one of said transmittance values from that range, thereby obtaining a test pattern comprising absorbance and/or transmittance values at each of the three wavenumber ranges and 
(iii) comparing the test pattern of absorbance and/or transmittance values so obtained with a negative reference pattern and/or a positive reference pattern, wherein said negative reference pattern is prepared from at least one sample of mucus from the respiratory system of at least one CF patient who did not respond to said treatment, and wherein said positive reference pattern is prepared from at least one sample of mucus from the respiratory system of at least one CF patient who did respond to said treatment, wherein 
(a) a test pattern which corresponds to said negative reference pattern and/or which does not correspond to said positive reference pattern is indicative that the patient will not respond to said treatment, and 
(b) a test pattern which corresponds to said positive reference pattern and/or which does not correspond with said negative reference pattern is indicative that the patient will respond to said treatment” along with all other limitations of claim 1.

10.	Manof (NPL) (Provided by Applicant in IDS) teaches a method of analyzing mucin-alginate oligomer (OligoG CF-5/20) interactions by performing ATR-FTIR spectroscopy on sputum samples obtained from cystic fibrosis (CF) patients but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/
Primary Examiner, Art Unit 2886